DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chanhoi H. Koo on February 11, 2022.
The application has been amended as follows: 
1.	 A method performed by a user equipment (UE), the method comprising:
receiving a radio resource control (RRC) message including a handover command;
identifying whether a security key is updated based on the RRC message; and
performing a packet data convergence protocol (PDCP) procedure for a bearer based on a bearer type and whether the security key is updated,
wherein the PDCP procedure includes a PDCP data recovery procedure or a PDCP re-establishment procedure,
wherein the bearer type is one of a signaling radio bearer (SRB), an acknowledged mode data radio bearer (AM DRB), or an unacknowledged mode (UM) DRB,
wherein, in case that the security key is not updated and the bearer type is the AM DRB, the PDCP data recovery procedure is triggered, 
, and
wherein, in case that the security key is not updated, an indication associated with  robust header compression (ROHC) is not configured for initializing the ROHC.

2.	(Canceled)

3.	 (Canceled) 

4.	 The method of claim 1, wherein, in case that the security key is updated, the performing of the PDCP procedure comprises performing the PDCP re-establishment procedure for the SRB, the UM DRB, and the AM DRB based on the updated security key.

5.	 The method of claim 1, wherein the security key is not updated based on a handover within a distributed unit (DU) or between DUs connected to a same central unit (CU).



identifying whether to update a security key;
transmitting a radio resource control (RRC) message including a handover command to a user equipment (UE), wherein whether the security key is updated is identified based on the RRC message; and 
performing a packet data convergence protocol (PDCP) procedure for a bearer based on a bearer type and whether the security key is updated,
wherein the PDCP procedure includes a PDCP data recovery procedure or a PDCP re-establishment procedure,
wherein the bearer type is one of a signaling radio bearer (SRB), an acknowledged mode data radio bearer (AM DRB), or an unacknowledged mode (UM) DRB,
wherein, in case that the security key is not updated and the bearer type is the AM DRB, the PDCP data recovery procedure is triggered, 
wherein, in case that the security key is not updated and the bearer type is one of the SRB or the UM DRB, , and
wherein, in case that the security key is not updated, an indication associated with  robust header compression (ROHC) is not configured for initializing the ROHC.

7.	(Canceled)



9.	 The method of claim 6, wherein, in case that the security key is updated, the performing of the PDCP procedure comprises performing the PDCP re-establishment procedure for the SRB, the UM DRB, and the AM DRB based on the updated security key.

	10.	 The method of claim 6, wherein the security key is not updated based on a handover within a distributed unit (DU) or between DUs connected to a same central unit (CU).



a transceiver; and
a processor configured to:
receive, via the transceiver, a radio resource control (RRC) message including a handover command,
identify whether a security key is updated based on the RRC message, and
perform a packet data convergence protocol (PDCP) procedure for a bearer based on a bearer type and whether the security key is updated,
wherein the PDCP procedure includes a PDCP data recovery procedureor a PDCP re-establishment procedure,
wherein the bearer type is one of a signaling radio bearer (SRB), an acknowledged mode data radio bearer (AM DRB), or an unacknowledged mode (UM) DRB,
wherein, in case that the security key is not updated and the bearer type is the AM DRB, the PDCP data recovery procedure is triggered, 
wherein, in case that the security key is not updated and the bearer type is one of the SRB or the UM DRB, , and
wherein, in case that the security key is not updated, an indication associated with  robust header compression (ROHC) is not configured for initializing the ROHC.

	12.	(Canceled)

13.	 (Canceled) . 

14.	 The UE of claim 11, wherein, in case that the security key is updated, the processor is configured to perform the PDCP re-establishment procedure for the SRB, the UM DRB, and the AM DRB based on the updated security key.

15.	 The UE of claim 11, wherein the security key is not updated based on a handover within a distributed unit (DU) or between DUs connected to a same central unit (CU).


Allowable Subject Matter

Claims 1, 4-6, 9-11, 14-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.